Citation Nr: 1138285	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  02-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Alan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to April 1966. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina. 

In a February 2008 decision, the Board denied the Veteran's claims of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and entitlement to a TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a July 2009 memorandum decision, the Court vacated the Board's denial of the Veteran's claim for a TDIU and remanded that claim to the Board.  The Court affirmed the remainder of Board's decision. 

This case was before the Board in March 2010 and April 2011 when it was remanded for additional development.


FINDING OF FACT

The Veteran's service-connected disabilities are not sufficient by to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed in January 2005 and June 2007.  Although fully-compliant notice was not sent until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the claim in an October 2007 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Service treatment records and post-service treatment records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his attorney has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. 

Accordingly, the Board will accordingly address the merits of the claim.

Legal Criteria 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 . 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In an August 2000 claim, the Veteran indicated that he had worked as mail carrier until July 2000, but had to stop working because of his PTSD.  He reported that he had completed high school, and had earned $40,000 in 1999 working full time as a mail carrier.

In a February 2001 statement, the Veteran's former supervisor stated that the Veteran had retired from his job as a mail carrier in July 2000 due to medical reasons.  She stated that the Veteran had "a lot of health problems" and was unable to handle the "physical requirements" of the job.

In an April 2001 letter, Dr. C.B. stated that the stressful atmosphere at the Veteran's former job had caused the Veteran to increase his alcohol consumption for a short time, missing work.  The Veteran recognized the problems that this behavior would cause for his family, so he stopped drinking.  Since his retirement from his job as a letter carrier, his blood pressure had improved, his nightmares had decreased and he had generally improved both emotionally and physically. 

An October 2001 VA PTSD examination report notes that the Veteran's job with the postal service had gotten too stressful after 30 years.  Specifically, he stated that he could not get along with people, so he retired.  Since retirement, he was "very active," doing chores around the house, seeing friends, golfing, shooting and going to church.

In an August 2002 statement, the Veteran maintained that he was unable to work because he drank so much.  He also stated that he was unable to take orders without getting angry.  He reported that he used to wear a headphone when working for the post office so that he would not have to listen to his supervisors.

In a February 2004 statement, the Veteran reported that he worked cutting grass at a golf course for $7 per hour.  In that job, nobody bothered him.  He stated that he had problems with people other than his family members.  He also stated that had his post office supervisors and co-workers left him alone, he would have been okay.

During a June 2004 QTC examination, the Veteran stated that he quit his job with the post office and now works mowing grass about 20 hours per week.  He reported spending most of his time around the house, playing with his children.  He enjoyed golfing with his 12-year-old.  He also occasionally went out to eat with his family.

A September 2007 VA examination report notes that the Veteran reported that he enjoyed spending time with his children playing in the pool, on the trampoline, walking on trails and going to different parks and natural places.  He stated that when he took his children to amusement parks and state fairs he tried to go early in the morning to avoid the more crowded times.  He also reported that he had friends with whom he liked to play golf with but he did not go out to restaurants with them.  He reported that he formerly worked as a postal employee and he disliked his job but he was determined to "last until retirement."  He retired in 2000 and felt this was good because he could now spend more time with his children.  He reported that he currently had a job which he enjoyed: he cut grass on a nine hole golf course.  He engaged in minimal interaction with one other employee on the golf course.  The examiner stated that the Veteran was able to maintain paid employment within narrow parameters, which include the need to have a great deal of autonomy and isolation and to calm himself with alcohol.

A June 2010 VA examiner opined that the Veteran's alcohol abuse is secondary to his PTSD.  The examiner noted that the Veteran was working part time at a golf course but his alcohol abuse was causing problems at work.  Specifically, the Veteran reported that he gets a list of tasks from his boss and then is left alone to complete them.  When he has had too much to drink, he switches shifts with other employees; he never actually misses work.  The examiner opined that PTSD did not cause total occupational and social impairment.  However, the examiner did not opine as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment due to his service-connected disabilities, and it is unclear as to whether the examiner was indicating that it was her opinion that the Veteran could obtain and maintain substantially gainful employment. 

An October 2010 rating decision re-characterized the Veteran's service-connected PTSD as PTSD with alcohol dependence; a 50 percent rating was assigned for the disability, effective June 7, 2010.

In a June 2011 statement, the Veteran reported that he worked at a golf course from the middle of March until the beginning of November, roughly nine months of the year.  He worked from 7:30 a.m. to 12:30 p.m. and earned $9 per hour.  He stated that if he did not have to work, he would not work.

The Veteran underwent a VA muscles examination in July 2011.  After examining the Veteran and reviewing his claims file, the examiner stated, "The veteran's current scars and shell fragment wound do not stop him from sedentary (employment) efforts, often 6 hours at a time, nor did it stop him from performing his duties at the post office, prior to that."  

A July 2011 VA PTSD examination report notes that the Veteran drinks whiskey every day.  He reported consuming two liters every week.  He has been working for the past 10 years as a greens keeper at a golf course.  The Veteran reported missing work because of his PTSD with alcohol dependence, but indicated that his job permits him the freedom to be away when his emotional state requires it.  After examining the Veteran and reviewing his claims file, the examiner stated that the Veteran's PTSD with alcohol dependence had a "moderate' affect on his employment.  He further opined that the Veteran was not unemployable.  He stated, "The question of employability is complicated by the fact that the Veteran has been working at a low paying job.  He remained employed by the US Postal Service until he was 55 years old. . . . He retired from that job fearing he would have an alcohol related accident and lose his pension.  He is now employed as a greens keeper at a golf course.  He is able to hold a sedentary or an active job."

The evidence of record also shows that the Veteran underwent surgeries for (non-service-connected) left and right shoulder disabilities in 1998 and 1999.

In this case  the Veteran's service-connected disabilities (PTSD with alcohol dependency, rated 50 percent; residuals of a shell fragment wound of muscle group VII, rated 10 percent; disfiguring facial scars, rated 10 percent; tender facial scars, rated 10 percent; and right arm scar, rated 10 percent) are rated 70 percent combined, effective June 7, 2010.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.14(a). 

To establish entitlement to a TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or maintain substantially gainful employment.  The preponderance of the evidence is against such a finding.  

The Veteran has asserted that he is unable to work due to his service-connected disabilities, especially his PTSD with alcohol dependency, but the weight of the medical evidence suggests that his physical disabilities, including his non-service connected shoulder disabilities, contributed to his retirement from the post office.  As noted above, the report from the Veteran's post office supervisor states that the physical demands of the job became too much for the Veteran to handle and that was why he retired.

Moreover, the evidence does not show that the service-connected conditions are of such unusual disabling nature as to preclude the Veteran from all types of substantial employment consistent with his education and occupational background.  "The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Van Hoose, supra.  Here, the evidence shows that the Veteran's reluctance to be around people made it hard for him to work and relate to supervisors and co-workers, but it is not established that the Veteran is unable to work at a job that requires less social interaction.  To this point, the Veteran does work part-time mowing grass in a less stressful and more isolated environment and does well at that job, and even enjoys it.  He has held this job for more than 10 years.  Based on the evidence in the record, the Board cannot conclude that the Veteran is unable to work due to his service-connected disabilities.  While it is true that the Veteran has difficulty around other people, there is no indication that he is unsuited for all forms of substantially gainful employment due to his service-connected disabilities.  

The Veteran is currently working only part time, and while his exact wages have not been submitted for the record, it appears that his $9 per hour job pays less than the United States Department of Health & Human Services Poverty Guidelines for 2011 for one person, $10,890.  See aspe.hhs.gov/poverty/11poverty.shtml.  This would seem to indicate marginal employment.  See Faust, supra.  However, considering both the Veteran's abilities and his employment history, there is nothing in the record that shows that the Veteran is not capable of substantially gainful employment.  See Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  The competent (medical) evidence of record does not reflect that the Veteran's service-connected disabilities alone prevent him from participating in all forms of regular substantially gainful employment.  The 2007, 2010 and 2011 VA examiners all concluded that the Veteran's service-connected disabilities did not preclude him from substantially gainful employment.  There is no medical opinion to the contrary.  

Based on the evidence and analysis above, the Board finds that the preponderance of the evidence establishes that the Veteran's service-connected disabilities do not preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.




ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


